Name: 92/192/EEC: Commission Decision of 16 March 1992 amending Decision 91/642/EEC establishing a list of semen-collection centres in Canada approved for the export to the Community of deep-frozen semen of domestic animals of the bovine species
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  agricultural activity;  trade;  agricultural policy;  America
 Date Published: 1992-04-02

 Avis juridique important|31992D019292/192/EEC: Commission Decision of 16 March 1992 amending Decision 91/642/EEC establishing a list of semen-collection centres in Canada approved for the export to the Community of deep-frozen semen of domestic animals of the bovine species Official Journal L 087 , 02/04/1992 P. 0030 - 0032 Finnish special edition: Chapter 3 Volume 41 P. 0190 Swedish special edition: Chapter 3 Volume 41 P. 0190 COMMISSION DECISION of 16 March 1992 amending Decision 91/642/EEC establishing a list of semen-collection centres in Canada approved for the export to the Community of deep-frozen semen of domestic animals of the bovine species (92/192/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 88/407/EEC of 14 June 1988 laying down the animal health requirements applicable to intra-Commnity trade in and imports of deep-frozen semen of domestic animals of the bovine species (1), as last amended by Council Directive 90/425/EEC (2), and in particular Article 9 thereof, Whereas Community on-the-spot visits have been undertaken in Canada to ensure the uniform application of Directive 88/407/EEC, particularly in relation to the veterinary supervision of semen production systems, the powers of the veterinary services and the supervision to which semen collection centres are subject; whereas, therefore, the Commission is satisfied that the centres approved by Canada meet the terms of Directive 88/407/EEC and can, in the circumstances, be included in a list of centres approved for the export of bovine semen to the Community; Whereas the competent veterinary services of Canada have forwarded a modified list of semen-collection centres officially approved for export of bovine semen to the Community; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The annex to Commission Decision 91/642/EEC (3) is hereby replaced by the annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 16 March 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 194, 22. 7. 1988, p. 10. (2) OJ No L 224, 18. 8. 1990, p. 29. (3) OJ No L 348, 17. 12. 1991, p. 56. ANNEX LIST OF ESTABLISHMENTS IN CANADA APPROVED FOR THE PURPOSES OF EXPORTING DEEP-FROZEN BOVINE SEMEN TO THE COMMUNITY CENTRE D'INSÃ MINATION ARTIFICIELLE DU QUÃ BEC (CIAQ) PO Box 518 Saint-Hyacinthe, QuÃ ©bec J2S 7B8 Approved premises: 875, boulevard Laurier Saint-Hyacinthe, QuÃ ©bec Approval code: CAN 073 EASTERN BREEDERS INCORPORATED (EBI) PO Box 2000 Kemptville, Ontario KOG 1JO Approved premises: Lot 27 E1 / 2 Concession 5 Oxford Township County Grenville Approval code: CAN 070 UNITED BREEDERS INCORPORATED (UBI) RR *5 Guelph, Ontario KOG 1JO Approved premises: Lot 19-24 Concession 1 Guelph Township County Wellington Approval code: CAN 071 WESTERN ONTARIO BREEDERS INCORPORATED (WOBI) PO Box 457 Woodstock, Ontario N4S 7Y7 Approved premises: Lot 8 Concession 12 East Zorra Township County Oxford Approval code: CAN 072 UNIVERSAL GENETICS LIMITED PO Box 910 Cardston, Alberta TOK OKO Approved premises: NW1 / 4-27-2-25-W4 Approval code: CAN 074 BRITISH COLUMBIA ARTIFICIAL INSEMINATION CENTRE (BCAI) PO Box 40 Milner, British Columbia VOX 1TO Approved premises: 6811 Glover Road Langley, British Columbia Approval code: CAN 039 ST. JACOBS ARTIFICIAL BREEDING COOPERATIVE RR *1 Elmira, Ontario N3B 2Z1 Approved premises: Lot 104 Concession: GCT Woolwich Township County Waterloo Approval code: CAN 094 WESTERN BREEDERS SERVICE Balzac, Alberta TOM OEO Approved premises: NE-1/4-28-24-28-W4 Rainbow Road Conrich, Alberta Approval code: CAN 028